DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-19, 23-32, and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 2, 23-28, and 34-35 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 2 recites “wherein the smoking article does not include tobacco or nicotine” in line 4. Claim 23 recites “one or more smokable material(s) other than tobacco or nicotine” in lines 2-3. Claims 24 and 25 recite “the smokable material other than tobacco or nicotine” in lines 2-3. Claim 26 recites “a smokable material other than tobacco or nicotine” in line 2. Claims 27 and 28 recite “the smokable material other than tobacco or nicotine” in lines 2-3. Claims 34 and 35 recite “said smokable material other than tobacco or nicotine” in lines 2-3. Claims 3-19 and 29-32 are rejected by dependence.
The Specification discloses at Page 9, lines 4-10 “a smoking article comprising one or more smokable material(s) other than tobacco”, but does not disclose wherein the smoking article also does not include nicotine. Negative limitations must be explicitly recited in the disclosure. The mere absence of a positive recitation is not basis for an exclusion (See MPEP §2173.05(i)). Thus, Examiner finds no support in the original disclosure for the limitation wherein the smoking article does not include nicotine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6, 8, 16, 23-28, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tritz et al. (US 2015/0257439) in view of Moore (US 2017/0273349).
Claim 2. Tritz et al. discloses a smoking article having a mouth end filter portion comprising a central filter plug 10 and a peripheral region 20 (together forming a tubular rod of filtering material) disposed about the central filter plug 10 (the central filter plug 10 is an inner surface which partially defines a channel). The peripheral region includes strips 22 that form channels 24 between the strips 22. The channels may extend to the mouth end of the article (Abstract; [0041]; Figures 1-3).
Tritz et al. does not explicitly disclose its use with a smoking article comprising one or more smokable materials other than tobacco or nicotine. 
Moore discloses a cannabis-hemp smoking blend which can be inserted into a smoking vessel of any kind or processed into a cigarette or cigar for smoking purposes (Abstract), including cigarette/cigar products using a filter-holder ([0061]; [0063]).
Moore teaches that the cannabis-hemp smoking blend can be smoked regularly to reduce the dependency on tobacco smoking products ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the filter of Tritz et al. to a smoking article comprising a smokable material other than tobacco or nicotine, such as the cannabis-hemp smoking blend of Moore, which a user may prefer as an alternative to smoking tobacco in order to reduce a user’s dependency on tobacco smoking products as taught by Moore. 
Claim 3. Modified Tritz et al. discloses that the channels 24 extend the length of the filter portion and have a cross sectional area of about 10.0 mm2 or less, such as about 6.0 mm2 or less or about 2.0 mm2 or less (Tritz [0024]-[0025]).
Claim 4. Modified Tritz et al. discloses that the channels 24 may be disposed about the central filter plug in a spirally wound manner (Tritz Figure 3; [0007]; [0020]-[0029]; [0042]).
Claim 6. Modified Tritz et al. discloses that the central filter plug 10 is formed from cellulose acetate (Tritz [0012]).
Claim 8. Modified Tritz et al. discloses that the cellulose acetate tow of the central filter plug 10 includes about 10 weight percent or greater plasticizer, such as about 15 weight percent or greater plasticizer (Tritz [0012]).
Claim 16. Modified Tritz et al. discloses that the smoking article includes an exterior wrap that is disposed about the mouth end filter portion (Tritz Abstract; [0006]-[0007]; [0021]; [0023]; [0026]).
Claims 23, 24, and 25. Modified Tritz et al. discloses the filter of claim 2 and a cannabis-hemp smoking blend which can be inserted into a smoking vessel of any kind or processed into a cigarette or cigar for smoking purposes (Moore Abstract). Moore teaches that the cannabis-hemp smoking blend can be smoked regularly to reduce the dependency on tobacco smoking products ([0021]). 
Claims 26, 27, and 28. Modified Tritz et al. discloses the filter of claim 2 and a cannabis-hemp smoking blend which can be inserted into a smoking vessel of any kind or processed into a cigarette or cigar for smoking purposes. The smoking blend is processed into a cigarette wrapped in a rolling paper (Moore Abstract; [0059]-[0061]). Moore teaches that the cannabis-hemp smoking blend can be smoked regularly to reduce the dependency on tobacco smoking products ([0021]). 
Claim 34. Modified Tritz et al. discloses the filter according to claim 24 but does not specify that the cannabis-hemp smoking blend comprises cannabis sativa sativa, cannabis sativa indica, or cannabis sativa ruderalis. However, these three subspecies of the cannabis plant are notoriously well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date that the cannabis-hemp smoking blend of Moore comprises one of cannabis sativa sativa, cannabis sativa indica, or cannabis sativa ruderalis.
Claim 35. Modified Tritz et al. discloses the filter according to claim 27 but does not specify that the cannabis-hemp smoking blend comprises cannabis sativa sativa, cannabis sativa indica, or cannabis sativa ruderalis. However, these three subspecies of the cannabis plant are notoriously well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date that the cannabis-hemp smoking blend of Moore comprises one of cannabis sativa sativa, cannabis sativa indica, or cannabis sativa ruderalis.


Claims 2, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patron et al. (US 4848375) in view of Moore (US 2017/0273349).
Claim 2. Patron et al. discloses a cigarette 10 having filter assembly 14. Filter assembly 14 comprises a first filter assembly segment 16, and second and third filter assembly segments 17, 18 abutting, and rotatable relative to, segment 16. Segment 16 contains two semicircular flow paths 161, 162 for smoke or other fluids, such as air. Fluid flow path 161 is empty, and fluid flow path 162 contains a carrier medium 163 impregnated with a flavorant material. The carrier medium may also be a filter medium. Segments 17, 18 are in the form of cylindrical caps, also preferably of a substantially smoke-impervious material such as extruded or molded thermoplastic material, which fit over the ends of segment 16. Each segment 17, 18 has a semicircular opening 171, 181 in the end wall 172, 182 thereof for alignment with one or the other of flow paths 161, 162 (Figure 1; Column 3, line 4 – Column 4, line 21).
Patron et al. does not explicitly disclose a smoking article comprising one or more smokable materials other than tobacco or nicotine. 
Moore discloses a cannabis-hemp smoking blend which can be inserted into a smoking vessel of any kind or processed into a cigarette or cigar for smoking purposes (Abstract), including cigarette/cigar products using a filter-holder ([0061]; [0063]).
Moore teaches that the cannabis-hemp smoking blend can be smoked regularly to reduce the dependency on tobacco smoking products ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the filter of Patron et al. to a smoking article comprising a smokable material other than tobacco or nicotine, such as the cannabis-hemp smoking blend of Moore, which a user may prefer as an alternative to smoking tobacco in order to reduce a user’s dependency on tobacco smoking products as taught by Moore. 
Claim 3. Modified Patron et al. discloses that the fluid flow paths 161 and 162 of filter assembly 14 have uniform cross-sections along the full length of the filter assembly 14 (Patron Figure 2).
Claim 5. Modified Patron et al. discloses that the fluid flow path 161 is semi-cylindrical (Patron Figure 1; Column 3, lines 13-22).
Claim 9. Modified Patron et al. discloses that fluid flow path 162 contains a carrier medium 163 impregnated with a flavorant material. The carrier medium may also be a filter medium (Patron Figure 1; Column 3, lines 13-22; Column 4, lines 11-12).


Claims 2, 3, 6-8, 15, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2016/0165950) in view of Moore (US 2017/0273349).
Claim 2. Brown et al. discloses a cigarette 10B with a filter 14B, the filter 14B is a tubular structure surrounding a non-porous microcapillary tube (or microcapillary) 18 centered axially in the filter 14B ([0031]; Figures 1B and 9-11).
Brown et al. does not explicitly disclose a smoking article comprising one or more smokable materials other than tobacco or nicotine. 
Moore discloses a cannabis-hemp smoking blend which can be inserted into a smoking vessel of any kind or processed into a cigarette or cigar for smoking purposes (Abstract), including cigarette/cigar products using a filter-holder ([0061]; [0063]).
Moore teaches that the cannabis-hemp smoking blend can be smoked regularly to reduce the dependency on tobacco smoking products ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the filter of Brown et al. to a smoking article comprising a smokable material other than tobacco or nicotine, such as the cannabis-hemp smoking blend of Moore, which a user may prefer as an alternative to smoking tobacco in order to reduce a user’s dependency on tobacco smoking products as taught by Moore. 
Claim 3. Modified Brown et al. discloses that the microcapillary tube 18 has a uniform cross section along the full length of filter 14b (Brown Figure 11).
Claim 6. Modified Brown et al. discloses that the filter 14B can comprise low density cellulose acetate (Brown [0031]).
Claims 7, 8, and 30. Modified Brown et al. discloses that a plasticizer, such as triacetin, polyvinyl acetate (thermoplastic), or polyvinyl alcohol, is sprayed onto the cellulose acetate tow while the filter rod is made (Brown [0059]).
Claim 15. Modified Brown et al. discloses that the filter 14b incorporates carbon material such as carbon beads (Brown [0053]).


Claims 2, 3, 6, 7, 15, 16, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al. (US 5568819) in view of Moore (US 2017/0273349).
Claim 2. Gentry et al. discloses a cigarette comprising a filter element. The filter element comprises a filter material and a carbonaceous material or other material capable of absorbing and/or adsorbing gas phase components present in mainstream cigarette smoke. The filter comprises grooves which extend along the entire length of the filter (Column 2, lines 11-16; Column 3, lines 1-22; Figure 10).
Gentry et al. does not explicitly disclose a smoking article comprising one or more smokable materials other than tobacco or nicotine. 
Moore discloses a cannabis-hemp smoking blend which can be inserted into a smoking vessel of any kind or processed into a cigarette or cigar for smoking purposes (Abstract), including cigarette/cigar products using a filter-holder ([0061]; [0063]).
Moore teaches that the cannabis-hemp smoking blend can be smoked regularly to reduce the dependency on tobacco smoking products ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the filter of Gentry et al. to a smoking article comprising a smokable material other than tobacco or nicotine, such as the cannabis-hemp smoking blend of Moore, which a user may prefer as an alternative to smoking tobacco in order to reduce a user’s dependency on tobacco smoking products as taught by Moore. 
Claim 3. Modified Gentry discloses that the grooves have a uniform cross-section along the full length of the filter (Gentry Figure 10).
Claim 6. Modified Gentry discloses that the filter material is a cellulose acetate tow (Gentry Column 2, lines 11-16).
Claims 7 and 29. Modified Gentry discloses that the filter comprises a polypropylene web (Gentry Column 16, lines 7-16).
Claims 15 and 31. Modified Gentry discloses that the filter element comprises a carbonaceous material, such as activated carbon, or other material capable of absorbing and/or adsorbing gas phase components present in mainstream cigarette smoke (Gentry Column 2, lines 11-43).
Claim 16. Modified Gentry discloses that the filter material is circumscribed by a wrapping material (Gentry Column 2, lines 37-43).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patron et al. (US 4848375) in view of Moore (US 2017/0273349) and further in view of Sampson et al. (US 2010/0294288).
Claim 10. Modified Patron et al. discloses the filter of claim 9 but does not explicitly disclose that the filtering material comprises multiple pigments and/or multiple flavorants.
Sampson et al. discloses a filter for a cigarette, the filter comprising a filter rod 3 and multiple cellulose acetate threads 4 extending along the filter substantially parallel to the central cylindrical axis of the filter rod. These multiple cellulose acetate threads may be arranged in a symmetric pattern about the central cylindrical axis of the filter rod, again to provide a substantially uniform dispersion of flavourant through the filter. The different threads may be provided with different flavourants ([0010]; [0014]; [0053]; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the carrier medium 163 of Patron be modified to include multiple flavorants in order to provide different flavor combinations as taught by Sampson et al.


Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patron et al. (US 4848375) in view of Moore (US 2017/0273349) and further in view of Shen et al. (US 8353811).
Claim 8. Modified Patron discloses the filter of claim 2 but does not explicitly disclose that the filtering material comprises a plasticizer.
Shen et al. discloses smoking articles enhanced to deliver additives incorporated in microcapsules, wherein the filter material is processed by a plasticizer booster 602 that adds a binder to the filter material (Abstract; Column 10, lines 56-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a plasticizer in the filter of Patron in order to act as a binder for flavorant capsules or other additives which may be incorporated into the filter material as taught by Shen et al. 
Claims 11 and 13. Modified Patron et al. discloses the filter of claim 9 but does not explicitly disclose that the flavorant material is provided within a flavor capsule or in and/or on a thread or extruded element.
Shen et al. discloses smoking articles enhanced to deliver additives incorporated in microcapsules. In one embodiment, a "beads-on-a-string" fiber that incorporates beads/capsules along the length of a fiber during electrospinning, is incorporated into a filter of a smoking article, in which the beads/capsules comprise a sacrificial polymer or a non-sacrificial polymer. Flavorants and/or non-flavorant additives encapsulated within the beads/capsules can be released by interacting with constituents in the mainstream smoke (Abstract; Column 2, lines 17-24; Figures 10A and 10B).
Shen et al. teaches that tobacco smoke passing through a carbon sorbent material can lose favorable taste attributes. Thus, adding various flavorants back into tobacco smoke to replace lost flavorants is desirable. However, the enhancement in the taste of smoking articles by known methods is not long-lasting and may result in products having inconsistent flavor. Volatile flavors incorporated into smoking products are not stably retained. The beads/capsules provide consistent and controlled delivery of a large variety of additives, including flavorants and/or non-flavorant additives, to smokers during use (Column 1, lines 18-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the flavorant beads/capsules of Shen et al. in the filter of Patron et al. to provide consistent and controlled delivery of a flavorant.
Claim 12. Modified Patron discloses the filter of claim 11 wherein the fluid flow path 161 (channel) is semicircular (Patron Figure 1; Column 3, lines 13-22), but does not explicitly disclose that a flavor capsule is provided in the rod of filtering material adjacent the semicircular channel.
Shen et al. discloses smoking articles enhanced to deliver additives incorporated in microcapsules. In one embodiment, a "beads-on-a-string" fiber that incorporates beads/capsules along the length of a fiber during electrospinning, is incorporated into a filter of a smoking article, in which the beads/capsules comprise a sacrificial polymer or a non-sacrificial polymer. Flavorants and/or non-flavorant additives encapsulated within the beads/capsules can be released by interacting with constituents in the mainstream smoke (Abstract; Column 2, lines 17-24; Figures 10A and 10B).
Shen et al. teaches that tobacco smoke passing through a carbon sorbent material can lose favorable taste attributes. Thus, adding various flavorants back into tobacco smoke to replace lost flavorants is desirable. However, the enhancement in the taste of smoking articles by known methods is not long-lasting and may result in products having inconsistent flavor. Volatile flavors incorporated into smoking products are not stably retained. The beads/capsules provide consistent and controlled delivery of a large variety of additives, including flavorants and/or non-flavorant additives, to smokers during use (Column 1, lines 18-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the flavorant beads/capsules of Shen et al. in the filter of Patron et al. (wherein the beads/capsules are provided within the carrier medium 163 of Patron which is adjacent fluid flow path 161) to provide consistent and controlled delivery of a flavorant.
Claim 14. Modified Patron discloses the filter of claim 11 wherein the fluid flow path 161 (channel) is semicircular (Patron Figure 1; Column 3, lines 13-22) and the "beads-on-a-string" fiber is incorporated into the filter material (wherein the beads/capsules are provided within the carrier medium 163 of Patron which is adjacent fluid flow path 161) (Shen Abstract; Column 2, lines 17-24; Figures 10A and 10B).


Claims 17, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tritz et al. (US 2015/0257439) in view of Moore (US 2017/0273349) and further in view of Ostrander (US 2017/0112188).
Claim 17. Tritz et al. in view of Moore discloses the filter of claim 16 but does not explicitly disclose a wrapper or plug wrap derived from a plant in the Cannabis genus.
Ostrander discloses a wrapper for enclosing smokable substances, wherein the wrapper is a pliable sheet completely sourced from female plants of the cannabis genus (Abstract).
Ostrander discloses that cigars are commonly wrapped in a tobacco leaf that imparts a specific flavor and experience, especially in combination with the actual blend of tobacco placed within the leaf. Other smokable substances could be enhanced in a similar manner. More specifically, given the legalization of marijuana for medicinal and now even recreational purposes, it is desirable to provide a rolling paper made of marijuana ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the wrapper or plug wrap of Patron et al. could be made of female plants of the cannabis genus in order to impart a specific flavor or experience as taught by Ostrander.
Claim 18. Modified Tritz et al. discloses the filter of claim 16 having a mouth end filter portion comprising a central filter plug 10 and a peripheral region 20 disposed about the central filter plug 10. The peripheral region includes strips 22 that form channels 24 between the strips 22. The channels may extend to the mouth end of the article. The exterior wrap comprises one or more ventilation holes (Tritz Abstract; [0028]; [0041]; Figures 1-3).
Claim 32. Modified Tritz et al. discloses that the wrapper is derived from a female plant of the sativa species or of the indica species (Ostrander [0019]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Patron et al. (US 4848375) in view of Moore (US 2017/0273349) and further in view of Gindrat (US 2017/0273353).
Claim 19. Modified Patron et al. discloses the filter of claim 2 but does not disclose a multiple rod comprising a plurality of filters according to claim 1 integrally joined end-to-end in a mirror image relationship.
Gindrat teaches that it is common in smoking article manufacture to form double length rods of components for smoking articles, including double length filter segments. Double length rods are cut in two, a double length filter mouthpiece is inserted in the centre and secured with tipping paper, and then the entire double length smoking article is cut to form two smoking articles. In this arrangement, each double length rod must have the segments in one half arranged in reverse order from the segments in the other half. This is so that when the filter mouthpiece is inserted in the centre, two correct smoking articles are produced ([0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the filter segment of Patron may be manufactured as a double length filter segment arranged in an end-to-end in a mirror image relationship according to well-known cigarette manufacturing practices as taught by Gindrat.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6, 8-9, 11, 13, 15-19, 26-28, 30-32, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-9, 11, 13, 16-17, 24-30 of copending Application No. 15/722086 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:

Instant Application 16/652880
Reference Application 15/722086
Claim 2. A smoking article comprising a mouthpiece or filter comprising a longitudinally extending tubular rod of filtering material, the inner surface of the tubular rod of filtering material defining at least one channel which extends along the full length of the mouthpiece or filter, 



wherein the smoking article does not include tobacco or nicotine and comprises one or more smokable materials selected from one or more of the group consisting of: 





Cannabis sativa sativa, Cannabis sativa indica, Cannabis sativa ruderalis, oregano, and hemp.
Claim 1. A smoking article comprising a filter comprising a 
longitudinally extending rod of 
filtering material including at least one longitudinally extending star shaped channel which extends along the full length of the filter; wherein the star shaped channel is surrounded by the filtering material along the full length of the filter; 
wherein the smoking article does not include tobacco or nicotine and comprises one or more smokable materials prepared from a plant in the Cannabis genus…
Claim 27. The filter of claim 1, wherein the Cannabis genus of said smokable material other than tobacco is selected from one or more of the group consisting of: Cannabis sativa sativa, Cannabis sativa indica and Cannabis sativa ruderalis.
Claim 3. A mouthpiece or filter according to claim 2, wherein the channel has a uniform cross-section along the full length of the mouthpiece or filter.
Claim 3. The filter according to claim 1, wherein the channel has a uniform cross-section along the full length of the filter.
Claim 4. A mouthpiece or filter according to claim 2, wherein the channel which extends the full length of the mouthpiece or filter is helical or substantially helical.
Claim 4. The filter according to claim 1, wherein the channel which extends the full length of the filter is helical or substantially helical.
Claim 6. A mouthpiece or filter according to claim 2, wherein the filtering material comprises cellulose acetate filamentary tow.
Claim 6. The filter according to claim 1, wherein the filtering material comprises cellulose acetate filamentary tow.
Claim 8. A mouthpiece or filter according to claim 2, wherein the filtering material comprises a plasticizer.
Claim 7. The filter according to claim 1, wherein the filtering material comprises a plasticizer.
Claim 9. A mouthpiece or filter according to claim 2, wherein the filtering material comprises a pigment and/or a flavourant
Claim 8. The filter according to claim 1, wherein the filtering material comprises a pigment and/or a flavourant.
Claim 11. A mouthpiece or filter according to claim 9, wherein the flavourant is provided within a flavour capsule.
Claim 9. The filter according to claim 8, wherein the flavourant is provided within a flavour capsule.
Claim 13. A mouthpiece or filter according to claim 9, wherein the flavourant is provided in and/or on a thread or extruded element extending longitudinally through the rod of filtering material.
Claim 11. The filter according to claim 8, wherein the flavourant is provided in and/or on a thread or extruded element extending longitudinally through the rod of filtering material.
Claim 15. A mouthpiece or filter according to claim 2, wherein the filtering material comprises carbon.
Claim 13. The filter according to claim 1, wherein the filtering material comprises carbon or activated carbon.
Claim 16. A mouthpiece or filter according to claim 2, further comprising a wrapper or plug wrap.
Claim 1. …wherein the smoking article comprises a wrapper or plugwrap derived from a plant in the Cannabis genus.
Claim 17. A mouthpiece or filter according to claim 16, wherein the wrapper or plug wrap is derived from a plant in the Cannabis genus.
Claim 1. 
…wherein the smoking article comprises a wrapper or plugwrap derived from a plant in the Cannabis genus.
Claim 18. A mouthpiece or filter according to claim 16, wherein ventilation holes are provided within the wrapper and/or the plug wrap.
Claim 16. The filter according to claim 1, wherein ventilation holes are provided within the wrapper and/or the plug wrap.
Claim 19. A multiple rod comprising a plurality (e.g. 2, 4, 6 etc.) of mouthpieces or filters according to claim 2 integrally joined end-to-end in a mirror image relationship.
Claim 17. A multiple rod comprising a plurality of filters according claim 1 integrally 
joined end-to-end in a mirror image relationship.
Claim 26. A smoking article comprising the mouthpiece or filter according to claim 2 joined to a wrapped rod comprising a smokable material other than tobacco or nicotine.
Claim 24. A smoking article comprising the filter according to claim 1 
joined to a wrapped rod comprising a smokable material other than tobacco.
Claim 27. A smoking article according to claim 26, wherein the smokable material other than tobacco or nicotine is prepared from a plant in the Cannabis genus.
Claim 25. The smoking article according to claim 24, wherein the smokable material other than tobacco is prepared from a plant in the Cannabis genus.
Claim 28. A smoking article according to claim 26, wherein the smokable material other than tobacco or nicotine comprises oregano and/or hemp.
Claim 26. The smoking article according to claim 24, wherein the smokable material other than tobacco comprises oregano or hemp.
Claim 30. A mouthpiece or filter according to claim 8, wherein the plasticizer is selected from one or more of the group consisting of: triacetin, triethyleneglycol diacetate (TEGDA), or polyethylene glycol (PEG).
Claim 28. The filter according to claim 7, wherein the plasticizer is selected from one or more of the group consisting of: triacetin, triethyleneglycol diacetate (TEGDA), and polyethylene glycol (PEG).
Claim 31. A mouthpiece or filter according to claim 15, wherein the filtering material is activated carbon.
Claim 13. The filter according to claim 1, wherein the filtering material comprises carbon or activated carbon.
Claim 32. A mouthpiece or filter according to claim 17, wherein the Cannabis genus of said wrapper or plug wrap is selected from one or more of the group consisting of: Cannabis sativa sativa, Cannabis sativa indica, and Cannabis sativa ruderalis.
Claim 29. The filter of claim 1, wherein the Cannabis genus of said wrapper or plug wrap is selected 
from one or more of the group consisting of: Cannabis sativa sativa, Cannabis sativa indica and Cannabis sativa ruderalis.
Claim 35. A smoking article according to claim 27, wherein the Cannabis genus of said smokable material other than tobacco or nicotine is selected from one or more of the group consisting of: Cannabis sativa sativa, Cannabis sativa indica, and Cannabis sativa ruderalis.
Claim 30. The filter of claim 25, wherein the Cannabis genus of said smokable material other than tobacco is selected from one or more of the group consisting of: 
Cannabis sativa sativa, Cannabis sativa indica and Cannabis sativa ruderalis.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/722086 in view of Gentry et al. (US 5568819). 
Claim 1 of copending Application No. 15/722086 discloses the smoking article of the instant application Claim 2, but does not disclose that the filtering material comprises a thermoplastic or otherwise spinnable polymer selected from one or more of the group consisting of: polypropylene, polyethylene terephthalate, and polyactide.
Gentry et al. discloses a cigarette comprising a filter element. The filter element comprises a filter material and a carbonaceous material or other material capable of absorbing and/or adsorbing gas phase components present in mainstream cigarette smoke. The filter comprises grooves which extend along the entire length of the filter (Column 2, lines 11-16; Column 3, lines 1-22; Figure 10). Gentry discloses that the filter comprises a polypropylene web (Gentry Column 16, lines 7-16). 
It would have been obvious to one of ordinary skill in the art that the smoking article of claim 1 of the reference application be modified to include a thermoplastic or otherwise spinnable polymer such as a polypropylene web in order to absorbing and/or adsorbing gas phase components present in mainstream cigarette smoke as taught by Gentry et al. (Column 2, lines 11-16).
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15/722086 in view of Sampson et al. (US 2010/0294288).
Claim 8 of the copending application discloses the mouthpiece or filter of claim 9 of the instant application but does not disclose wherein the filtering material comprises multiple pigments and/or multiple flavourants. 
Sampson et al. discloses a filter for a cigarette, the filter comprising a filter rod 3 and multiple cellulose acetate threads 4 extending along the filter substantially parallel to the central cylindrical axis of the filter rod. These multiple cellulose acetate threads may be arranged in a symmetric pattern about the central cylindrical axis of the filter rod, again to provide a substantially uniform dispersion of flavourant through the filter. The different threads may be provided with different flavourants ([0010]; [0014]; [0053]; Figure 1).
It would have been obvious to one of ordinary skill in the art that the filter of claim 8 of the reference application be modified to include multiple flavorants in order to provide different flavor combinations as taught by Sampson et al.


Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 U.S.C. 112(a), Applicant argues that the application relates to smoking article that contain smokable material other than tobacco. Examiner does not dispute that smokable material other than tobacco is disclosed. However, negative limitations must be explicitly recited in the disclosure. The mere absence of a positive recitation is not basis for an exclusion (See MPEP §2173.05(i)). Examiner finds no support in the original disclosure for the limitation wherein the smoking article does not include nicotine.
	Applicant argues that the blends disclosed in Moore require nicotine to satisfy smoker’s cravings, thus teaching away from the claimed invention. Moore discloses that the smoke product blend “can be mixed with various fillers, herbs, and flavors” (Abstract) and that “various nicotine levels” can be added to help people wean off of a nicotine addiction ([0016]). Examiner argues that Moore does not disclose that the smoking blend must include nicotine. The processing steps for making a cannabis-hemp smoking blend as outlined in [0043] do not include a step of adding nicotine, and Claim 2 explicitly recites a process “wherein the smoke product is fully prepared upon exiting the steps of heating cooking the flowers (i); without all, each, or a combination of the additional smoke sources, fillers, chemicals and flavorings” (Claim 2). While Moore does teach “weaning the user off of their Nicotine addiction” as an aim of the invention ([0011]), Examiner maintains that this can be achieved without adding nicotine to the smoking blend, for example, a user may replace a portion of the number of regular tobacco cigarettes they would smoke in a day with cigarettes containing the smoke product blend taught by Moore (without nicotine added) and gradually increase that number to smoke fewer regular tobacco cigarettes every day.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                         
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715